COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Moon, Senior Judges Cole and Duff


SAFEWAY STORES, INC.
                                                MEMORANDUM OPINION *
v.   Record No. 0635-96-4                           PER CURIAM
                                                  AUGUST 20, 1996
EILEEN BROWN


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           (Kevin J. O'Connell; O'Connell & O'Connell,
           on brief), for appellant. Appellant
           submitting on brief.
           No brief or argument for appellee.



     Safeway Stores, Inc. contends that the Workers' Compensation

Commission erred in finding that Eileen Brown's digital neuroma

qualifies as an occupational disease within the meaning of

"disease" under the Workers' Compensation Act ("the Act").

     This appeal is controlled by the Supreme Court's decision in

Stenrich Group v. Jemmott, 251 Va. 186, 199, 467 S.E.2d 795, 802

(1996) (holding that "job-related impairments resulting from

cumulative trauma caused by repetitive motion, however labeled or

however defined, are, as a matter of law, not compensable under

the present provisions of the Act").

     Accordingly, we reverse the commission's decision.

                                                Reversed.




     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.